DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 9, 17 and 18 are are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro, JP 2017-003843 (hereinafter “Yasuhiro”) in view of Han et al., US 2011/0108779 (hereinafter Han).
Regarding claims 1, 17 and 18, Yasuhiro teaches (at least in claim 4 and [0020]) an optical filter, comprising: a colloidal crystal layer comprising: a plurality of particles including at least one of an inorganic material or a resin material; and a binder disposed between the plurality of particles, the binder fixing the plurality of particles ([0020]), wherein the optical filter is configured to reflect a part of light in a wavelength range of 300 nm or more and less than 800 nm (claim 4).  Yasuhiro is silent as to the binder fixing the particles such that the average distance between the particles remains constant.
However, in the same field of endeavor of optical filters, Han teaches a binder to fix the colloidal crystal particles such that an average distance between the particles remains constant so that the filter is configured to reflect a given wavelength of light ([0054]).  Further, Han teaches that the distance between the particles determines, in part, the wavelength of light filtered (id).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a fixing binder such as that taught by Han, and further to provide it in such a way as to set a determined distance between the particles to achieve the desired color filtration.
Regarding claims 2-3, Yasuhiro further teaches the maximum value of the reflectivity is at least 20% but less than 100% and the FWHM of the reflectivity at a peak wavelength is 5-100 nm (Figure 5).
Regarding claim 4, Yasuhiro further teaches a transluscent substrate ([0016]).
Regarding claims 5, 8 and 9, Yasuhiro further teaches a plurality of colloidal crystal layers having different Bragg reflection conditions are formed in a thickness direction and may be disposed on opposite surfaces of the substrate ([0052] and claim 6).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Han, and further in view of Yamakita et al., JP 2006-292821 (hereinafter “Yamakita”).
Regarding claims 6 and 7, Yasuhiro teaches the invention as explained above but fails to teach the fine particle layer is divided into multiple sections.  However, in the same field of endeavor of light filters, Yamakita teaches (at least in Figure 13), the fine particle layer is divided into multiple sections with high crystallinity uniformity in the thickness direction.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to use the process set forth by Yamakita in order to achieve multiple colloidal crystal layers having the same Bragg reflection condition.
Claims 10, 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Tanaka, WO 2016/186158 (hereinafter “Tanaka”).
Regarding claims 10 and 11, Yasuhiro teaches the invention as explained above but is silent as to the reflection spectrum including two or more peaks.  However, in the same field of endeavor of light filters, Tanaka teaches a light wavelength selection filter comprising a reflection spectrum having two or more peaks ([0087]).  Further, Yasuhiro teaches the FWHM is within the claimed range.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide a plurality of colloidal crystal layers to achieve a peak reflectivity at each desired peak wavelength.
Regarding claims 13 and 15, Yasuhiro teaches the invention as explained above, however it is silent as to the light reflection excitation.  However, in the same field of endeavor of light filters, Tanaka teaches a wavelength conversion member excited by reflection light of primary light reflected by an optical filter ([0044] and Figure 6).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the same technology to obtain multicolor light emission from the Yasuhiro device.
Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro in view of Sawada et al., JP 2007-029775 (hereinafter “Sawada”).
Regarding claims 12, 14 and 16, Yasuhiro teaches the invention as explained above and further teaches a cut wavelength of the optical filter is controlled using the light control unit (20) when forming the colloidal crystal.  However, Yasuhiro is silent as to a filter system as claimed.
However, in the same field of endeavor of light filters, Sawada teaches a filter system using colloidal crystal gel and a light source (310) and filter part (340) ([0041]).  The filter part contains colloidal crystal gels (350).  Sawada further teaches the filter can be controlled for optimized transmission ([0043-0044]).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to use either of the filters taught by Yasuhiro and Sawada as obvious substitutes to achieve a similar purpose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875